 



Exhibit 10.1
 
SOURCEFIRE, INC.

 
2007 EMPLOYEE STOCK PURCHASE PLAN
 
The following constitute the provisions of the 2007 Employee Stock Purchase Plan
of Sourcefire, Inc.
 
1. Purpose.  The purpose of the Plan is to provide Employees of the Company and
its Designated Parents or Subsidiaries with an opportunity to purchase Common
Stock of the Company through accumulated payroll deductions. It is the intention
of the Company to have the Plan qualify as an “Employee Stock Purchase Plan”
under Section 423 of the Code and the applicable regulations thereunder. The
provisions of the Plan, accordingly, shall be construed so as to extend and
limit participation in a manner consistent with the requirements of that Section
of the Code.
 
2. Definitions.  As used herein, the following definitions shall apply:
 
(a) “Administrator” means either the Board or a committee of the Board that is
responsible for the administration of the Plan as is designated from time to
time by resolution of the Board.
 
(b) “Applicable Laws” means the legal requirements relating to the
administration of employee stock purchase plans, if any, under applicable
provisions of federal securities laws, state corporate and securities laws, the
Code and the applicable regulations thereunder, the rules of any applicable
stock exchange or national market system, and the rules of any foreign
jurisdiction applicable to participation in the Plan by residents therein.
 
(c) “Board” means the Board of Directors of the Company.
 
(d) “Code” means the Internal Revenue Code of 1986, as amended.
 
(e) “Common Stock” means the common stock of the Company.
 
(f) “Company” means Sourcefire, Inc., a Delaware corporation.
 
(g) “Compensation” means an Employee’s base salary, commissions and cash bonuses
from the Company or one or more Designated Parents or Subsidiaries, including
such amounts of base salary as are deferred by the Employee (i) under a
qualified cash or deferred arrangement described in Section 401(k) of the Code,
or (ii) to a plan qualified under Section 125 of the Code. Compensation does not
include overtime, bonuses, annual awards, other incentive payments,
reimbursements or other expense allowances, fringe benefits (cash or noncash),
moving expenses, deferred compensation, contributions (other than contributions
described in the first sentence) made on the Employee’s behalf by the Company or
one or more Designated Parents or Subsidiaries under any employee benefit or
welfare plan now or hereafter established, and any other payments not
specifically referenced in the first sentence.
 
(h) “Corporate Transaction” means any of the following transactions:
 
(1) a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the state
in which the Company is incorporated;
 
(2) the sale, transfer or other disposition of all or substantially all of the
assets of the Company (including the capital stock of the Company’s subsidiary
corporations);
 
(3) the complete liquidation or dissolution of the Company;
 
(4) any reverse merger or series of related transactions culminating in a
reverse merger (including, but not limited to, a tender offer followed by a
reverse merger) in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined voting
power of the Company’s outstanding securities are transferred to a person or


1



--------------------------------------------------------------------------------



 



persons different from those who held such securities immediately prior to such
merger or the initial transaction culminating in such merger; or
 
(5) acquisition in a single or series of related transactions by any person or
related group of persons (other than the Company or by a Company-sponsored
employee benefit plan) of beneficial ownership (within the meaning of Rule 13d-3
of the Exchange Act) of securities possessing more than fifty percent (50%) of
the total combined voting power of the Company’s outstanding securities but
excluding any such transaction or series of related transactions that the
Administrator determines shall not be a Corporate Transaction.
 
(i) “Designated Parents or Subsidiaries” means the Parents or Subsidiaries which
have been designated by the Administrator from time to time as eligible to
participate in the Plan.
 
(j) “Effective Date” means the Plan’s effective date, as determined in the
discretion of the Administrator.
 
(k) “Employee” means any individual, including an officer or director, who is an
employee of the Company or a Designated Parent or Subsidiary for purposes of
Section 423 of the Code. For purposes of the Plan, the employment relationship
shall be treated as continuing intact while the individual is on sick leave or
other leave of absence approved by the individual’s employer. Where the period
of leave exceeds ninety (90) days and the individual’s right to reemployment is
not guaranteed either by statute or by contract, the employment relationship
will be deemed to have terminated on the ninety-first (91st) day of such leave,
for purposes of determining eligibility to participate in the Plan.
 
(l) “Enrollment Date” means the first day of each Offer Period.
 
(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
(n) “Exercise Date” means the last trading day of each Offer Period.
 
(o) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
 
(1) If the Common Stock is listed on one or more established stock exchanges or
national market systems, including without limitation The NASDAQ Global Select
Market, The NASDAQ Global Market or The NASDAQ Capital Market of The NASDAQ
Stock Market LLC, its Fair Market Value shall be the closing sales price for
such stock (or the closing bid, if no sales were reported) as quoted on the
principal exchange or system on which the Common Stock is listed (as determined
by the Administrator) on the date of determination (or, if no closing sales
price or closing bid was reported on that date, as applicable, on the last
trading date such closing sales price or closing bid was reported), as reported
in The Wall Street Journal or such other source as the Administrator deems
reliable;
 
(2) If the Common Stock is regularly quoted on an automated quotation system
(including the OTC Bulletin Board) or by a recognized securities dealer, but
selling prices are not reported, the Fair Market Value of a share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the date of determination (or, if no such prices were reported on that
date, on the last date such prices were reported), as reported in The Wall
Street Journal or such other source as the Administrator deems reliable; or
 
(3) In the absence of an established market for the Common Stock of the type
described in (1) and (2), above, the Fair Market Value thereof shall be
determined by the Administrator in good faith.
 
(p) “Offer Period” means a period specified as such pursuant to Section 4(a),
below.
 
(q) “Parent” means a “parent corporation” of the Company, whether now or
hereafter existing, as defined in Section 424(e) of the Code.
 
(r) “Participant” means an Employee of the Company or Designated Parent or
Subsidiary who has completed a subscription agreement as set forth in
Section 5(a) and is thereby enrolled in the Plan.


2



--------------------------------------------------------------------------------



 



(s) “Plan” means this Employee Stock Purchase Plan.
 
(t) “Purchase Price” shall mean an amount equal to 85% of the Fair Market Value
of a share of Common Stock on the Enrollment Date or on the Exercise Date,
whichever is lower.
 
(u) “Reserves” means, as of any date, the sum of (1) the number of shares of
Common Stock covered by each then outstanding option under the Plan which has
not yet been exercised and (2) the number of shares of Common Stock which have
been authorized for issuance under the Plan but not then subject to an
outstanding option.
 
(v) “Subsidiary” means a “subsidiary corporation” of the Company, whether now or
hereafter existing, as defined in Section 424(f) of the Code.
 
3. Eligibility.  
 
(a) General.  Any individual who is an Employee on a given Enrollment Date shall
be eligible to participate in the Plan for the Offer Period commencing with such
Enrollment Date. No individual who is not an Employee shall be eligible to
participate in the Plan.
 
(b) Limitations on Grant and Accrual.  Any provisions of the Plan to the
contrary notwithstanding, no Employee shall be granted an option under the Plan
(i) if, immediately after the grant, such Employee (taking into account stock
owned by any other person whose stock would be attributed to such Employee
pursuant to Section 424(d) of the Code) would own stock and/or hold outstanding
options to purchase stock possessing five percent (5%) or more of the total
combined voting power or value of all classes of stock of the Company or of any
Parent or Subsidiary, or (ii) which permits the Employee’s rights to purchase
stock under all employee stock purchase plans of the Company and its Parents or
Subsidiaries to accrue at a rate which exceeds Twenty-Five Thousand Dollars
(US$25,000) worth of stock (determined at the Fair Market Value of the shares at
the time such option is granted) for each calendar year in which such option is
outstanding at any time. The determination of the accrual of the right to
purchase stock shall be made in accordance with Section 423(b)(8) of the Code
and the regulations thereunder.
 
(c) Other Limits on Eligibility.  Notwithstanding Subsection (a), above, the
following Employees shall not be eligible to participate in the Plan for any
relevant Offer Period: (i) Employees whose customary employment is 20 hours or
less per week; (ii) Employees whose customary employment is for not more than
5 months in any calendar year; and (iii) Employees who are subject to rules or
laws of a foreign jurisdiction that prohibit or make impractical the
participation of such Employees in the Plan.
 
4. Offer Periods.  
 
(a) The Plan shall be implemented through consecutive Offer Periods until such
time as (i) the maximum number of shares of Common Stock available for issuance
under the Plan shall have been purchased or (ii) the Plan shall have been sooner
terminated in accordance with Section 19 hereof. The maximum duration of an
Offer Period shall be twenty-seven (27) months. Initially, the Plan shall be
implemented through consecutive Offer Periods of six (6) months’ duration
commencing each February 15 and August 15 following the Effective Date (except
that the initial Offer Period shall commence on the Effective Date and shall end
on the next February 14 or August 14 following the Effective Date as determined
by the Administrator at the time the Effective Date is established).
 
(b) A Participant shall be granted a separate option for each Offer Period in
which he or she participates. The option shall be granted on the Enrollment Date
and shall be automatically exercised on the Exercise Date.
 
(c) Except as specifically provided herein, the acquisition of Common Stock
through participation in the Plan for any Offer Period shall neither limit nor
require the acquisition of Common Stock by a Participant in any subsequent Offer
Period.
 
5. Participation.  
 
(a) An eligible Employee may become a Participant in the Plan by completing a
subscription agreement authorizing payroll deductions in the form of Exhibit A
to this Plan (or such other form or method (including


3



--------------------------------------------------------------------------------



 



electronic forms) as the Administrator may designate from time to time) and
filing it with the designated payroll office of the Company at least five
(5) business days prior to the Enrollment Date for the Offer Period in which
such participation will commence, unless a later time for filing the
subscription agreement is set by the Administrator for all eligible Employees
with respect to a given Offer Period.
 
(b) Payroll deductions for a Participant shall commence with the first partial
or full payroll period beginning on the Enrollment Date and shall end on the
Exercise Date, unless sooner terminated by the Participant as provided in
Section 10.
 
6. Payroll Deductions.  
 
(a) At the time a Participant files a subscription agreement, the Participant
shall elect to have payroll deductions made during the Offer Period in amounts
between one percent (1%) and not exceeding ten percent (10%) of the Compensation
which the Participant receives during the Offer Period.
 
(b) All payroll deductions made for a Participant shall be credited to the
Participant’s account under the Plan and will be withheld in whole percentages
only. A Participant may not make any additional payments into such account.
 
(c) A Participant may discontinue participation in the Plan as provided in
Section 10, or may increase or decrease the rate of payroll deductions during
the Offer Period by completing and filing with the Company a change of status
notice in the form of Exhibit B to this Plan (or such other form or method
(including electronic forms) as the Administrator may designate from time to
time) authorizing an increase or decrease in the payroll deduction rate. Any
increase or decrease in the rate of a Participant’s payroll deductions shall be
effective with the first full payroll period commencing five (5) business days
after the Company’s receipt of the change of status notice unless the Company
elects to process a given change in participation more quickly. A Participant’s
subscription agreement (as modified by any change of status notice) shall remain
in effect for successive Offer Periods unless terminated as provided in
Section 10. The Administrator shall be authorized to limit the number of payroll
deduction rate changes during any Offer Period.
 
(d) Notwithstanding the foregoing, to the extent necessary to comply with
Section 423(b)(8) of the Code and Section 3(b) herein, a Participant’s payroll
deductions shall be decreased to 0%. Payroll deductions shall recommence at the
rate provided in such Participant’s subscription agreement, as amended, at the
time when permitted under Section 423(b)(8) of the Code and Section 3(b) herein,
unless such participation is sooner terminated by the Participant as provided in
Section 10.
 
7. Grant of Option.  On the Enrollment Date, each Participant shall be granted
an option to purchase (at the applicable Purchase Price) five hundred
(500) shares of the Common Stock, subject to adjustment as provided in
Section 18 hereof; provided that such option shall be subject to the limitations
set forth in Sections 3(b), 6 and 12 hereof. Exercise of the option shall occur
as provided in Section 8, unless the Participant has withdrawn pursuant to
Section 10, and the option, to the extent not exercised, shall expire on the
last day of the Offer Period with respect to which such option was granted.
Notwithstanding the foregoing, shares subject to the option may only be
purchased with accumulated payroll deductions credited to a Participant’s
account in accordance with Section 6 of the Plan. In addition, to the extent an
option is not exercised on each Purchase Date, the option shall lapse and
thereafter cease to be exercisable.
 
8. Exercise of Option.  Unless a Participant withdraws from the Plan as provided
in Section 10, below, the Participant’s option for the purchase of shares of
Common Stock will be exercised automatically on each Exercise Date, by applying
the accumulated payroll deductions in the Participant’s account to purchase the
number of full shares subject to the option by dividing such Participant’s
payroll deductions accumulated prior to such Exercise Date and retained in the
Participant’s account as of the Exercise Date by the applicable Purchase Price.
No fractional shares will be purchased; any payroll deductions accumulated in a
Participant’s account which are not sufficient to purchase a full share shall be
carried over to the next Offer Period, whichever applies, or returned to the
Participant, if the Participant withdraws from the Plan. Notwithstanding the
foregoing, any amount remaining in a Participant’s account following the
purchase of shares on the Exercise Date due to the application of
Section 423(b)(8) of the Code or Section 7, above, shall be returned to


4



--------------------------------------------------------------------------------



 



the Participant and shall not be carried over to the next Offer Period. During a
Participant’s lifetime, a Participant’s option to purchase shares hereunder is
exercisable only by the Participant.
 
9. Delivery.  Upon receipt of a request from a Participant after each Exercise
Date on which a purchase of shares occurs, the Company shall arrange the
delivery to such Participant, as promptly as practicable, of a certificate
representing the shares purchased upon exercise of the Participant’s option.
 
10. Withdrawal; Termination of Employment.  
 
(a) A Participant may either (i) withdraw all but not less than all the payroll
deductions credited to the Participant’s account and not yet used to exercise
the Participant’s option under the Plan or (ii) terminate future payroll
deductions, but allow accumulated payroll deductions to be used to exercise the
Participant’s option under the Plan at any time by giving written notice to the
Company in the form of Exhibit B to this Plan (or such other form or method
(including electronic forms) as the Administrator may designate from time to
time). If the Participant elects withdrawal alternative (i) described above, all
of the Participant’s payroll deductions credited to the Participant’s account
will be paid to such Participant as promptly as practicable after receipt of
notice of withdrawal, such Participant’s option for the Offer Period will be
automatically terminated, and no further payroll deductions for the purchase of
shares will be made during the Offer Period. If the Participant elects
withdrawal alternative (ii) described above, no further payroll deductions for
the purchase of shares will be made during the Offer Period, all of the
Participant’s payroll deductions credited to the Participant’s account will be
applied to the exercise of the Participant’s option on the next Exercise Date
(subject to Sections 3(b), 6, 7 and 12), and after such Exercise Date, such
Participant’s option for the Offer Period will be automatically terminated and
all remaining accumulated payroll deduction amounts shall be returned to the
Participant. If a Participant withdraws from an Offer Period, payroll deductions
will not resume at the beginning of the succeeding Offer Period unless the
Participant delivers to the Company a new subscription agreement.
 
(b) Upon termination of a Participant’s employment relationship (as described in
Section 2(k)), the payroll deductions credited to such Participant’s account
during the Offer Period but not yet used to exercise the option will be returned
to such Participant or, in the case of his/her death, to the person or persons
entitled thereto under Section 14, and such Participant’s option will be
automatically terminated without exercise of any portion of such option.
 
11. Interest.  No interest shall accrue on the payroll deductions credited to a
Participant’s account under the Plan.
 
12. Stock.  
 
(a) The maximum number of shares of Common Stock which shall be made available
for sale under the Plan shall be one million (1,000,000) shares, subject to
adjustment upon changes in capitalization of the Company as provided in
Section 18. With respect to any amendment to increase the total number of shares
of Common Stock under the Plan, the Administrator shall have discretion to
disallow the purchase of any increased shares of Common Stock for Offer Periods
in existence prior to such increase. If the Administrator determines that on a
given Exercise Date the number of shares with respect to which options are to be
exercised may exceed (x) the number of shares then available for sale under the
Plan or (y) the number of shares available for sale under the Plan on the
Enrollment Date(s) of one or more of the Offer Periods in which such Exercise
Date is to occur, the Administrator may make a pro rata allocation of the shares
remaining available for purchase on such Enrollment Dates or Exercise Date, as
applicable, in as uniform a manner as shall be practicable and as it shall
determine to be equitable, and shall either continue all Offer Periods then in
effect or terminate any one or more Offer Periods then in effect pursuant to
Section 19, below. Any amount remaining in a Participant’s payroll account
following such pro rata allocation shall be returned to the Participant and
shall not be carried over to any future Offer Period, as determined by the
Administrator.
 
(b) A Participant will have no interest or voting right in shares covered by the
Participant’s option until such shares are actually purchased on the
Participant’s behalf in accordance with the applicable provisions of the Plan.
No adjustment shall be made for dividends, distributions or other rights for
which the record date is prior to the date of such purchase.


5



--------------------------------------------------------------------------------



 



(c) Shares to be delivered to a Participant under the Plan will be registered in
the name of the Participant or in the name of the Participant and his or her
spouse, as designated in the Participant’s subscription agreement.
 
13. Administration.  The Plan shall be administered by the Administrator which
shall have full and exclusive discretionary authority to construe, interpret and
apply the terms of the Plan, to determine eligibility and to adjudicate all
disputed claims filed under the Plan. Every finding, decision and determination
made by the Administrator shall, to the full extent permitted by Applicable Law,
be final and binding upon all persons.
 
14. Designation of Beneficiary.  
 
(a) Each Participant will file a written designation of a beneficiary who is to
receive any shares and cash, if any, from the Participant’s account under the
Plan in the event of such Participant’s death. If a Participant is married and
the designated beneficiary is not the spouse, spousal consent shall be required
for such designation to be effective.
 
(b) Such designation of beneficiary may be changed by the Participant (and the
Participant’s spouse, if any) at any time by written notice. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living (or in existence) at the time of such Participant’s
death, the Company shall deliver such shares and/or cash to the executor or
administrator of the estate of the Participant, or if no such executor or
administrator has been appointed (to the knowledge of the Administrator), the
Administrator shall deliver such shares and/or cash to the spouse (or domestic
partner, as determined by the Administrator) of the Participant, or if no spouse
(or domestic partner) is known to the Administrator, then to the issue of the
Participant, such distribution to be made per stirpes (by right of
representation), or if no issue are known to the Administrator, then to the
heirs at law of the Participant determined in accordance with Section 27.
 
15. Transferability.  No payroll deductions credited to a Participant’s account,
options granted hereunder, or any rights with regard to the exercise of an
option or to receive shares under the Plan may be assigned, transferred, pledged
or otherwise disposed of in any way (other than by will, the laws of descent and
distribution, or as provided in Section 14 hereof) by the Participant. Any such
attempt at assignment, transfer, pledge or other disposition shall be without
effect, except that the Administrator may, in its sole discretion, treat such
act as an election to withdraw funds from an Offer Period in accordance with
Section 10.
 
16. Use of Funds.  All payroll deductions received or held by the Company under
the Plan may be used by the Company for any corporate purpose, and the Company
shall not be obligated to segregate such payroll deductions or hold them
exclusively for the benefit of Participants. All payroll deductions received or
held by the Company may be subject to the claims of the Company’s general
creditors. Participants shall have the status of general unsecured creditors of
the Company. Any amounts payable to Participants pursuant to the Plan shall be
unfunded and unsecured obligations for all purposes, including, without
limitation, Title I of the Employee Retirement Income Security Act of 1974, as
amended. The Company shall retain at all times beneficial ownership of any
investments, including trust investments, which the Company may make to fulfill
its payment obligations hereunder. Any investments or the creation or
maintenance of any trust or any Participant account shall not create or
constitute a trust or fiduciary relationship between the Administrator, the
Company or any Designated Parent or Subsidiary and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
creditors in any assets of the Company or a Designated Parent or Subsidiary. The
Participants shall have no claim against the Company or any Designated Parent or
Subsidiary for any changes in the value of any assets that may be invested or
reinvested by the Company with respect to the Plan.
 
17. Reports.  Individual accounts will be maintained for each Participant in the
Plan. Statements of account will be given to Participants at least annually,
which statements will set forth the amounts of payroll deductions, the Purchase
Price, the number of shares purchased and the remaining cash balance, if any.


6



--------------------------------------------------------------------------------



 



18. Adjustments Upon Changes in Capitalization; Corporate Transactions.
 
(a) Adjustments Upon Changes in Capitalization.  Subject to any required action
by the stockholders of the Company, the Reserves, the Purchase Price, the
maximum number of shares that may be purchased in any Offer Period, as well as
any other terms that the Administrator determines require adjustment shall be
proportionately adjusted for (i) any increase or decrease in the number of
issued shares of Common Stock resulting from a stock split, reverse stock split,
stock dividend, combination or reclassification of the Common Stock, (ii) any
other increase or decrease in the number of issued shares of Common Stock
effected without receipt of consideration by the Company, or (iii) any other
transaction with respect to Common Stock including a corporate merger,
consolidation, acquisition of property or stock, separation (including a
spin-off or other distribution of stock or property), reorganization,
liquidation (whether partial or complete) or any similar transaction; provided,
however that conversion of any convertible securities of the Company shall not
be deemed to have been “effected without receipt of consideration.” Such
adjustment shall be made by the Administrator and its determination shall be
final, binding and conclusive. Except as the Administrator determines, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason hereof shall be made with respect to, the Reserves and the Purchase
Price.
 
(b) Corporate Transactions.  In the event of a proposed Corporate Transaction,
each option under the Plan shall be assumed by such successor corporation or a
parent or subsidiary of such successor corporation, unless the Administrator, in
the exercise of its sole discretion and in lieu of such assumption, determines
to shorten the Offer Period then in progress by setting a new Exercise Date (the
“New Exercise Date”). If the Administrator shortens the Offer Period then in
progress in lieu of assumption in the event of a Corporate Transaction, the
Administrator shall notify each Participant in writing at least ten
(10) business days prior to the New Exercise Date, that the Exercise Date for
the Participant’s option has been changed to the New Exercise Date and that
either:
 
(1) the Participant’s option will be exercised automatically on the New Exercise
Date, unless prior to such date the Participant has withdrawn from the Offer
Period as provided in Section 10; or
 
(2) the Company shall pay to the Participant on the New Exercise Date an amount
in cash, cash equivalents, or property as determined by the Administrator that
is equal to the excess, if any, of (i) the Fair Market Value of the shares
subject to the option over (ii) the Purchase Price due had the Participant’s
option been exercised automatically under Subsection (b)(1) above. In addition,
all remaining accumulated payroll deduction amounts shall be returned to the
Participant.
 
For purposes of this Subsection, an option granted under the Plan shall be
deemed to be assumed if, in connection with the Corporate Transaction, the
option is replaced with a comparable option with respect to shares of capital
stock of the successor corporation or Parent thereof. The determination of
option comparability shall be made by the Administrator prior to the Corporate
Transaction and its determination shall be final, binding and conclusive on all
persons.
 
19. Amendment or Termination.  
 
(a) The Administrator may at any time and for any reason terminate or amend the
Plan and such termination can affect options previously granted. The Plan or any
one or more Offer Periods may be terminated by the Administrator on any Exercise
Date or by the Administrator establishing a new (earlier or later) Exercise Date
with respect to any Offer Period then in progress if the Administrator
determines that the termination of the Plan or such one or more Offer Periods is
in the best interests of the Company and its stockholders. To the extent
necessary to comply with Section 423 of the Code (or any successor rule or
provision or any other Applicable Law), the Company shall obtain stockholder
approval in such a manner and to such a degree as required.
 
(b) Without stockholder consent, the Administrator shall be entitled to limit
the frequency and/or number of changes in the amount withheld during Offer
Periods, determine the length of any future Offer Period, determine whether
future Offer Periods shall be consecutive or overlapping, establish the exchange
ratio applicable to amounts withheld in a currency other than U.S. dollars,
establish additional terms, conditions,


7



--------------------------------------------------------------------------------



 



rules or procedures to accommodate the rules or laws of applicable foreign
jurisdictions, permit payroll withholding in excess of the amount designated by
a Participant in order to adjust for delays or mistakes in the Company’s
processing of properly completed withholding elections, establish reasonable
waiting and adjustment periods and/or accounting and crediting procedures to
ensure that amounts applied toward the purchase of Common Stock for each
Participant properly correspond with amounts withheld from the Participant’s
Compensation, and establish such other limitations or procedures as the
Administrator determines in its sole discretion advisable and which are
consistent with the Plan.
 
20. Notices.  All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Administrator at the location,
or by the person, designated by the Administrator for the receipt thereof.
 
21. Conditions Upon Issuance of Shares.  Shares shall not be issued with respect
to an option unless the exercise of such option and the issuance and delivery of
such shares pursuant thereto shall comply with all Applicable Laws and shall be
further subject to the approval of counsel for the Company with respect to such
compliance. The Company shall have no obligation to effect any registration or
qualification of the Shares under federal or state laws. As a condition to the
exercise of an option, the Company may require the Participant to represent and
warrant at the time of any such exercise that the shares are being purchased
only for investment and without any present intention to sell or distribute such
shares if, in the opinion of counsel for the Company, such a representation is
required by any of the aforementioned Applicable Laws or is otherwise advisable.
In addition, no options shall be exercised or shares issued hereunder before the
Plan shall have been approved by stockholders of the Company as provided in
Section 23.
 
22. Term of Plan.  The Plan shall become effective upon its approval by the
stockholders of the Company. It shall continue in effect for a term of twenty
(20) years unless sooner terminated under Section 19.
 
23. Stockholder Approval.  Continuance of the Plan shall be subject to approval
by the stockholders of the Company within twelve (12) months before or after the
date the Plan is adopted. Such stockholder approval shall be obtained in the
degree and manner required under Applicable Laws.
 
24. No Employment Rights.  The Plan does not, directly or indirectly, create any
right for the benefit of any employee or class of employees to purchase any
shares under the Plan, or create in any employee or class of employees any right
with respect to continuation of employment by the Company or a Designated Parent
or Subsidiary, and it shall not be deemed to interfere in any way with such
employer’s right to terminate, or otherwise modify, an employee’s employment at
any time.
 
25. No Effect on Retirement and Other Benefit Plans.  Except as specifically
provided in a retirement or other benefit plan of the Company or a Designated
Parent or Subsidiary, participation in the Plan shall not be deemed compensation
for purposes of computing benefits or contributions under any retirement plan of
the Company or a Designated Parent or Subsidiary, and shall not affect any
benefits under any other benefit plan of any kind or any benefit plan
subsequently instituted under which the availability or amount of benefits is
related to level of compensation. The Plan is not a “Retirement Plan” or
“Welfare Plan” under the Employee Retirement Income Security Act of 1974, as
amended.
 
26. Effect of Plan.  The provisions of the Plan shall, in accordance with its
terms, be binding upon, and inure to the benefit of, all successors of each
Participant, including, without limitation, such Participant’s estate and the
executors, administrators or trustees thereof, heirs and legatees, and any
receiver, trustee in bankruptcy or representative of creditors of such
Participant.
 
27. Governing Law.  The Plan is to be construed in accordance with and governed
by the internal laws of the State of Maryland without giving effect to any
choice of law rule that would cause the application of the laws of any
jurisdiction other than the internal laws of the State of Maryland to the rights
and duties of the parties, except to the extent the internal laws of the State
of Maryland are superseded by the laws of the United States. Should any
provision of the Plan be determined by a court of law to be illegal or
unenforceable, the other provisions shall nevertheless remain effective and
shall remain enforceable.


8



--------------------------------------------------------------------------------



 



28. Dispute Resolution.  The provisions of this Section 28 (and as restated in
the Subscription Agreement) shall be the exclusive means of resolving disputes
arising out of or relating to the Plan. The Company and the Participant, or
their respective successors (the “parties”), shall attempt in good faith to
resolve any disputes arising out of or relating to the Plan by negotiation
between individuals who have authority to settle the controversy. Negotiations
shall be commenced by either party by notice of a written statement of the
party’s position and the name and title of the individual who will represent the
party. Within thirty (30) days of the written notification, the parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to resolve the dispute. If the dispute has not been
resolved by negotiation, the parties agree that any suit, action, or proceeding
arising out of or relating to the Plan shall be brought in the United States
District Court for the District of Maryland (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a Maryland state court
in the County of Columbia) and that the parties shall submit to the jurisdiction
of such court. The parties irrevocably waive, to the fullest extent permitted by
law, any objection the party may have to the laying of venue for any such suit,
action or proceeding brought in such court. THE PARTIES ALSO EXPRESSLY WAIVE ANY
RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 28 shall for any
reason be held invalid or unenforceable, it is the specific intent of the
parties that such provisions shall be modified to the minimum extent necessary
to make it or its application valid and enforceable.


9



--------------------------------------------------------------------------------



 



 
Exhibit A

 
Sourcefire, Inc. 2007 Employee Stock Purchase Plan
SUBSCRIPTION AGREEMENT
 
Effective with the Offer Period beginning on:
o  ESPP Effective Date  o  February 15, 200              or  o  August 15,
200     
 
 

1.   Personal Information

 

         
Legal Name (Please Print) ­ ­
 

 

                           (Last)(First)(MI)
  LocationDepartment
Street Address ­ ­
   ­ ­     Daytime Telephone
City, State/Country, Zip ­ ­
   ­ ­     E-Mail Address
Social Security No. ­ ­-­ ­-­ ­ Employee I.D. No
   ­ ­     Manager Mgr. Location


 

2.   Eligibility   Any Employee whose customary employment is more than 20 hours
per week and more than 5 months per calendar year, and who does not hold
(directly or indirectly) five percent (5%) or more of the combined voting power
of the Company, a parent or a subsidiary, whether in stock or options to acquire
stock is eligible to participate in the Sourcefire, Inc. 2007 Employee Stock
Purchase Plan (the “ESPP”); provided, however, that Employees who are subject to
the rules or laws of a foreign jurisdiction that prohibit or make impractical
the participation of such Employees in the ESPP are not eligible to participate.
  3.   Definitions  Each capitalized term in this Subscription Agreement shall
have the meaning set forth in the ESPP.   4.   Subscription  I hereby elect to
participate in the ESPP and subscribe to purchase shares of the Company’s Common
Stock in accordance with this Subscription Agreement and the ESPP. I have
received a complete copy of the ESPP and a prospectus describing the ESPP and
understand that my participation in the ESPP is in all respects subject to the
terms of the ESPP. The effectiveness of this Subscription Agreement is dependent
on my eligibility to participate in the ESPP.   5.   Payroll Deduction
Authorization  I hereby authorize payroll deductions from my Compensation during
the Offer Period in the percentage specified below (payroll reductions may not
exceed 10% of Compensation nor the limitation under Section 423(b)(8) of the
Code and the regulations thereunder). I understand that the Company is not
obligated to segregate my payroll deductions or hold them exclusively for my
benefit.

 

                                                                               
        Percentage to be Deducted (circle one )     1 %     2 %     3 %     4 %
    5 %     6 %     7 %     8 %     9 %     10 %


 


6.   ESPP Accounts and Purchase Price  I understand that all payroll deductions
will be credited to my account under the ESPP. No additional payments may be
made to my account. No interest will be credited on funds held in the account at
any time including any refund of the account caused by withdrawal from the ESPP.
All payroll deductions shall be accumulated for the purchase of Company Common
Stock at the applicable Purchase Price determined in accordance with the ESPP.  
7.   Withdrawal and Changes in Payroll Deduction  I understand that I may
discontinue my participation in the ESPP at any time prior to an Exercise Date
as provided in Section 10 of the ESPP, but if I do not withdraw from the ESPP,
any accumulated payroll deductions will be applied automatically to purchase
Company Common Stock. I may increase or decrease the rate of my payroll
deductions in whole percentage increments to not less than one percent (1%) on
one occasion during any Offer Period by completing and timely filing a Change of
Status Notice. Any increase or decrease will be effective for the


10



--------------------------------------------------------------------------------



 



full payroll period occurring after five (5) business days from the Company’s
receipt of the Change of Status Notice.
 

8.   Perpetual Subscription  I understand that this Subscription Agreement shall
remain in effect for successive Offer Periods until I withdraw from
participation in the ESPP, or termination of the ESPP.   9.   Taxes  I have
reviewed the ESPP prospectus discussion of the federal tax consequences of
participation in the ESPP and consulted with tax consultants as I deemed
advisable prior to my participation in the ESPP. I hereby agree to notify the
Company in writing within thirty (30) days of any disposition (transfer or sale)
of any shares purchased under the ESPP if such disposition occurs within two
(2) years of the Enrollment Date (the first day of the Offer Period during which
the shares were purchased) or within one (1) year of the Exercise Date (the date
I purchased such shares), and I will make adequate provision to the Company for
foreign, federal, state or other tax withholding obligations, if any, which
arise upon the disposition of the shares. In addition, the Company may withhold
from my Compensation any amount necessary to meet applicable tax withholding
obligations incident to my participation in the ESPP, including any withholding
necessary to make available to the Company any tax deductions or benefits
contingent on such withholding.   10.  Dispute Resolution  The provisions of
this Section 10 and Section 28 of the ESPP shall be the exclusive means of
resolving disputes arising out of or relating to the Plan. The Company and I, or
our respective successors (the “parties”), shall attempt in good faith to
resolve any disputes arising out of or relating to the Plan by negotiation
between individuals who have authority to settle the controversy. Negotiations
shall be commenced by either party by notice of a written statement of the
party’s position and the name and title of the individual who will represent the
party. Within thirty (30) days of the written notification, the parties shall
meet at a mutually acceptable time and place, and thereafter as often as they
reasonably deem necessary, to resolve the dispute. If the dispute has not been
resolved by negotiation, the Company and I agree that any suit, action, or
proceeding arising out of or relating to the Plan shall be brought in the United
States District Court for the District of Maryland (or should such court lack
jurisdiction to hear such action, suit or proceeding, in a Maryland state court
in the County of Columbia) and that we shall submit to the jurisdiction of such
court. The Company and I irrevocably waive, to the fullest extent permitted by
law, any objection we may have to the laying of venue for any such suit, action
or proceeding brought in such court. THE COMPANY AND I ALSO EXPRESSLY WAIVE ANY
RIGHT WE HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH SUIT, ACTION OR
PROCEEDING. If any one or more provisions of this Section 10 or Section 28 of
the ESPP shall for any reason be held invalid or unenforceable, it is the
specific intent of the Company and I that such provisions shall be modified to
the minimum extent necessary to make it or its application valid and
enforceable.   11.  Designation of Beneficiary  In the event of my death, I
hereby designate the following person or trust as my beneficiary to receive all
payments and shares due to me under the ESPP:

 
o  I am single  o  I am married
 

     
Beneficiary (please print) ­ ­
  Relationship to Beneficiary (if any)
                                          (Last)                      (First)                      (MI)
   
Street Address ­ ­
   ­ ­
City, State/Country, Zip ­ ­
   


 

12.  Termination of ESPP  I understand that the Company has the right,
exercisable in its sole discretion, to amend or terminate the ESPP at any time,
and a termination may be effective as early as an Exercise Date, including the
establishment of an alternative date for an Exercise Date within each
outstanding Offer Period.

 

     
Date: ­ ­
  Employee Signature: ­ ­                            ­ ­    
                 spouse’s signature (if beneficiary is other than spouse)




11



--------------------------------------------------------------------------------



 



 
Exhibit B
 
Sourcefire, Inc. 2007 Employee Stock Purchase Plan
CHANGE OF STATUS NOTICE
 

Participant Name (Please Print)
 

Social Security Number
 

 
 o  Withdrawal From ESPP
 
I hereby withdraw from the Sourcefire, Inc. 2007 Employee Stock Purchase Plan
(the “ESPP”) and agree that my option under the applicable Offer Period will be
automatically terminated and all accumulated payroll deductions credited to my
account will be refunded to me or applied to the purchase of Common Stock
depending on the alternative indicated below. No further payroll deductions will
be made for the purchase of shares in the applicable Offer Period and I shall be
eligible to participate in a future Offer Period only by timely delivery to the
Company of a new Subscription Agreement.
 
 o  Withdrawal and Purchase of Common Stock
 
Payroll deductions will terminate, but your account balance will be applied to
purchase Common Stock on the next Exercise Date. Any remaining balance will be
refunded.
 
 o  Withdrawal Without Purchase of Common Stock
 
Entire account balance will be refunded to me and no Common Stock will be
purchased on the next Exercise Date provided this notice is submitted to the
Company ten (10) business days prior to the next Exercise Date.
 

 
 o  Change in Payroll Deduction
 
I hereby elect to change my rate of payroll deduction under the ESPP as follows
(select one):
 

                                                                               
        Percentage to be Deducted (circle one )     1 %     2 %     3 %     4 %
    5 %     6 %     7 %     8 %     9 %     10 %


 
An increase or a decrease in payroll deduction will be effective for the first
full payroll period commencing no fewer than five (5) business days following
the Company’s receipt of this notice, unless this change is processed more
quickly.
 

 

         
o  Change of Beneficiary
  o  I am single   o  I am married


 
This change of beneficiary shall terminate my previous beneficiary designation
under the ESPP. In the event of my death, I hereby designate the following
person or trust as my beneficiary to receive all payments and shares due to me
under the ESPP:
 

     
Beneficiary (please print) ­ ­
  Relationship to Beneficiary (if any)
                                          (Last)                         (First)                         (MI)
   
Street Address ­ ­
 

City, State/Country, Zip ­ ­
   


 

 

     
Date: ­ ­
  Employee Signature: ­ ­                          ­ ­    
                    spouse’s signature (if new beneficiary is other than spouse)




12